DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 recites the limitation "the first and second internal electrodes" in the electronic component.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the first and second internal electrodes" in the electronic component.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HATTORI et al (US 2018/0075975).
Regarding claim 1, HATTORI discloses an electronic component (Fig. 17A, 1C), comprising: an ESD discharge member (Fig. 17A, 24A) including a substrate (Fig. 17A, 21) having first and second surfaces opposing each other (Fig. 17A, top and bottom of 21), first and second through-holes (Fig. 17A, at 26A/26B) penetrating through the substrate (Fig. 17A), and first and second conductors (Fig. 17A, 24A/24B); and a multilayer capacitor (Fig. 17A, 10) disposed on the first surface of the substrate (Fig. 17A), wherein the multilayer capacitor includes: a capacitor body (Fig. 17A, 11); and first and second external electrodes (Fig. 17A, 14A/14B) disposed outside the capacitor body and connected to the first and second conductors (Fig. 17A), respectively, and wherein the first and second conductors include first and second via electrodes (Fig. 17A, 26A/26B) coated on inner walls of the first and second through-holes, respectively (Fig. 17A).  
Regarding claim 2, HATTORI further discloses that the first conductor includes the first via electrode (Fig. 17A, 26A), and is disposed to cover some area of the first and second surfaces of the substrate (Fig. 17A, via 24A/25A), and wherein the second conductor includes the second via electrode (Fig. 17A, 26B), and is disposed to cover some area of the first and second surfaces of the substrate and be spaced apart from the DB1/ 119653013.1first conductor (Fig. 17A, via 24B/25B).  
Regarding claim 3, HATTORI further discloses that the first and second conductors each extend from opposing two ends of the first surface of the substrate toward a center thereof, and has a space portion therebetween (Fig. 17A, 24A/24B extend from ends towards center with gap in middle).  
Regarding claim 4, HATTORI further discloses that the ESD discharge member further includes an ESD function part (Fig. 17A, 22, a resistor is capable of being an ESD function part) disposed to cover both one end of the first conductor and one end of the second conductor (Fig. 17A).  
Regarding claim 5, HATTORI further discloses that the first and second conductors are not disposed on side surfaces perpendicular to the first and second surfaces of the substrate (Fig. 17A).  
Regarding claim 6, HATTORI further discloses that the first and second conductors include: first and second emission electrode layers (Fig. 17A, 24A/24B) disposed on the first surface of the substrate to be spaced apart from each other and connected to the first and second external electrodes, respectively (Fig. 17A); and first and second lower electrode layers (Fig. 17A, 25A/25B) disposed on the second surface of the substrate to be spaced apart from each other (Fig. 17A).  
Regarding claim 8, HATTORI further discloses that the first and second emission electrode layers each extend from opposite two ends of the first surface of the substrate toward a center thereof (Fig. 17A), and respectively include first and second extension parts (Fig. 17A, ends of 24A/24B closest to each other) having a space portion therebetween (Fig. 17A).  
Regarding claim 9, HATTORI further discloses that the ESD discharge member further includes an ESD function part (Fig. 17A, 22, a resistor is capable of being an ESD function part)  disposed on the first surface of the substrate to cover a portion of the first and second emission electrode layers and the space portion (Fig. 17A, 22 on 24A/24B).  
Regarding claim 10, HATTORI further discloses that the first and second extension part has a smaller width than the substrate (Fig. 17B, 22 is thinner than the substrate).  
Regarding claim 11, HATTORI further discloses that the first and second conductors are not disposed on side surfaces perpendicular to the first and second surfaces of the substrate (Fig. 17A, not on sides of 21).  
Regarding claim 12, HATTORI further discloses that the ESD discharge member has a smaller length and width than the multilayer capacitor (Fig. 17A/17B, 21 is smaller than 10).  
Regarding claim 13, HATTORI further discloses first and second conductive bonding layers (Fig. 17A, 31/32) disposed between the first and second external electrodes and the ESD discharge member, respectively (Fig. 17A).  
Regarding claim 14, HATTORI further discloses that the capacitor body includes first and second surfaces opposing each other (Fig. 17A, top and bottom of 10), third and fourth surfaces (Fig. 17A, left and right sides of 10) connected to the first and second surfaces and opposing each other (Fig. 17A), and fifth and sixth surfaces (Fig. 17B, left and right sides of 10) connected to the first to fourth surfaces and opposing each other (Fig. 17B), and one ends of the first and second internal electrodes are exposed through the third and fourth surfaces, DB1/ 119653013.1respectively (Fig. 17A, 13 on left and right sides), and wherein the first and second external electrodes include first and second head parts disposed on the third and fourth surfaces of the capacitor body, respectively (Fig. 17A, 14A/14B on sides of 10), and first and second band parts extending from the first and second head parts onto portions of the first, second, fifth, and sixth surfaces of the capacitor body and connected to the first and second conductors, respectively (Fig. 17A/17B, 14A/14B on top, bottom, and sides of 10).  
Regarding claim 15, HATTORI further discloses that the ESD discharge member is disposed on one surface of the multilayer capacitor in contact with the first and second band parts (Fig. 17A).  
Regarding claim 17, HATTORI discloses a board (Fig. 5, 100) having an electronic component (Fig. 5, 1A), comprising: a printed circuit board (Fig. 5, 100) having at least a pair of electrode pads (Fig. 5, 101A/101B) disposed thereon; an electronic component (Fig. 5, 1A) disposed on the printed circuit board (Fig. 5); and DB1/ 119653013.1a solder connecting the pair of electrode pads and the electronic component ([0172]), wherein the electronic component includes: a multilayer capacitor (Fig. 17A, 10) including a capacitor body (Fig. 17A, 11) and first and second external electrodes (Fig. 17A, 14A/14B) disposed at two opposing ends of the capacitor body in a first direction (Fig. 17A, L direction); and an ESD discharge member (Fig. 17A, 20C) disposed between the multilayer capacitor and the printed circuit board (Fig. 5), and wherein the ESD discharge member includes: a substrate (Fig. 17A, 21); first and second through-holes (Fig. 17A, at 26A/26B) penetrating through the substrate (Fig. 17A); and first and second conductors (Fig. 17A, 26A/26B) respectively disposed in different regions of the substrate including inner walls of the first and second through-holes and respectively connected to the first and second external electrodes (Fig. 17A).  
Regarding claim 19, HATTORI further discloses that the solder is not in contact with the multilayer capacitor (Fig. 17A, would not come above 21).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI et al (US 2018/0075975) in view of ISHIKAWA et al (US 2016/0007446).
Regarding claim 7, HATTORI fails to teach the claim limitations. 
ISHIKAWA teaches that the first through-hole (Fig. 5, GA) penetrates through the first emission electrode layer (Fig. 5, 22), the substrate (Fig. 5, 21), and the first lower electrode layer (Fig. 5, 23), and the second through-hole (Fig. 5, right GA) penetrates through the second emission electrode layer (Fig. 5, right 22), the substrate (Fig. 5, 21), and the second lower electrode layer (Fig. 5, right 23), and wherein the first via electrode (Fig. 5, 24) connects the first emission electrode layer and the first lower electrode layer to each other (Fig. 5), and the second via electrode (Fig. 5, right 34) connects the second emission electrode layer and the second lower electrode layer to each other (Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ISHIKAWA to the invention of HATTORI, in order to construct a capacitor while suppressing noise due to electrostriction (ISHKAWA [0012]).
Regarding claim 18, HATTORI fails to teach the claim limitations. 
ISHIKAWA teaches that the solder (Fig. 5, SOL) is disposed to fill at least a portion of inner spaces (Fig. 5, GA) of the first and second through-holes (Fig. 5, GA).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ISHIKAWA to the invention of HATTORI, in order to construct a capacitor while suppressing noise due to electrostriction (ISHKAWA [0012]).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI et al (US 2018/0075975).
Regarding claim 16, HATTORI fails to teach the claim limitations. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the ESD discharge member is provided in plural, and disposed on at least two surfaces, respectively, among surfaces of the multilayer capacitor in contact with the first and second band parts, in order to have additional ESD protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 20, HATTORI fails to teach the claim limitations. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the electronic DB1/ 119653013.1component includes a plurality of ESD discharge members, and wherein the plurality of ESD discharge members are disposed on two or more surfaces selected from two opposing end surfaces of the capacity body in a second direction perpendicular to the first direction and two opposing end surfaces of the capacity body in a third direction perpendicular to the first and second directions, in order to have additional ESD protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claim(s) 21-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA et al (US 2016/0007446) in view of KIM et al (US 2019/018090945).
Regarding claim 21, ISHIKAWA teaches a structure (Fig. 5, 20) including a substrate (Fig. 5, 21) having first and second surfaces opposing each other (Fig. 5, top and bottom surfaces of 21), and first and second conductors (Fig. 5, 22) disposed at least on the first surface of the substrate and spaced apart from each other in a first direction (Fig. 6, left to right); and a multilayer capacitor (Fig. 5, 10) disposed on the first surface of the substrate (Fig. 5), wherein the multilayer capacitor includes: a capacitor body (Fig. 5, 11); and first and second external electrodes (Fig. 5, 12) disposed outside the capacitor body and connected to the first and second conductors (Fig. 5), respectively, and wherein each of the first and second conductors has a smaller width at an inner end portion than an outer end portion thereof (Fig. 6, 22s are thinner in the center towards each other), the inner and outer end portions being defined in the first direction (Fig. 6, left to right).  
However, ISHIKAWA fails to teach the structure is an ESD discharge member.
KIM teaches that a structure (Fig. 2, 141) can be an ESD discharge member ([0003-0004 and 0060]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of ISHIKAWA, in order to prevent short circuit of the internal electrodes (KIM [0003-0004]).
Regarding claim 22, ISHIKAWA, as modified by KIM, further teaches that the ESD discharge member further comprises first and second through-holes (Fig. 5, GA) penetrating through the substrate, and wherein the first and second conductors include first and second via electrodes (Fig. 5, 24) coated on inner walls of the first and second through-holes, respectively (Fig. 5).  
Regarding claim 23, ISHIKAWA, as modified by KIM, further teaches that the first and second via electrodes do not fill entire spaces of the first and second through-holes, respectively (Fig. 5, open space at GA).  
Regarding claim 24, ISHIKAWA, as modified by KIM, further teaches that the first and second conductors include: first and second emission electrode layers (Fig. 5, 22) disposed on the first surface of the substrate to be spaced apart from each other and connected to the first and second external electrodes, respectively (Fig. 5); and first and second lower electrode layers (Fig. 5, 23) disposed on the second surface of the substrate to be spaced apart from each other (Fig. 5).  
Regarding claim 25, ISHIKAWA, as modified by KIM, further teaches that the first through-hole penetrates through the first emission electrode layer, the substrate, and the first lower electrode DB1/ 119653013.1layer (Fig. 5-6), and the second through-hole penetrates through the second emission electrode layer, the substrate, and the second lower electrode layer (Fig. 5-6), and wherein the first via electrode connects the first emission electrode layer and the first lower electrode layer to each other (Fig. 5), and the second via electrode connects the second emission electrode layer and the second lower electrode layer to each other (Fig. 5).  
Regarding claim 26, ISHIKAWA, as modified by KIM, further teaches that the ESD discharge member further includes an ESD function part (KIM Fig. 2, 170) disposed on the inner end portions of the first and second conductors (KIM Fig. 2, on 161b and 162b) and disposed in a gap between the first and second conductors (KIM Fig. 2).  
Regarding claim 27, ISHIKAWA, as modified by KIM, further teaches that a width of the ESD function part is larger than the width of the inner end portion of each of the first and second conductors (KIM Fig. 5, 190 is wider than 161b and 162b).  
Regarding claim 29, ISHIKAWA, as modified by KIM, further teaches that the capacitor body includes first and second surfaces opposing each DB1/ 119653013.1other (Fig. 5, top and bottom), third and fourth surfaces (Fig. 5, left and right sides) connected to the first and second surfaces and opposing each other (Fig. 5), and fifth and sixth surfaces (Fig. 4, top and bottom sides in width direction) connected to the first to fourth surfaces and opposing each other (Fig. 4-5), and one ends of the first and second internal electrodes (Fig. 5, 11a) are exposed through the third and fourth surfaces, respectively (Fig. 5), and wherein the first and second external electrodes include first and second head parts (Fig. 5, 12s on end surfaces) disposed on the third and fourth surfaces of the capacitor body, respectively (Fig. 5), and first and second band parts (Fig. 4-5, 12s on top/bottom/sides) extending from the first and second head parts onto portions of the first, second, fifth, and sixth surfaces of the capacitor body and connected to the first and second conductors, respectively (Fig. 4-5).  
Regarding claim 30, ISHIKAWA, as modified by KIM, fail to teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the ESD discharge member is provided in plural, and disposed on at least two surfaces, respectively, among surfaces of the multilayer capacitor in contact with the first and second band parts, in order to have additional ESD protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA et al (US 2016/0007446) in view of KIM et al (US 2019/018090945) in further view of IKEDA (US 2013/0077199).
Regarding claim 28, ISHIKAWA, as modified by KIM, fail to teach the claim limitations. 
IKEDA teaches that the ESD function part includes an ESD paste (Fig. 1B, 6) which is a mixture of a conductive material and an insulating material ([0041]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of IKEDA to the invention of ISHIKAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
Feichtinger et al (US 2010/0157505) teaches relevant art in Fig. 1-2.
KIM et al (US 2015/0340154) teaches relevant art in Fig. 7.
SON et al (US 2019/0066919) teaches relevant art in Fig. 5.
YOKOMIZO (US 2012/0335547) teaches relevant art in Fig. 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848